Citation Nr: 0023552	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  00-06 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right knee as secondary to service connected left knee 
disability.

2.  Entitlement to an increased rating for left knee 
disability, status post- partial medial meniscectomy with 
degenerative joint disease, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT VIDEO- CONFERENCE HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from May 1980 to May 1984.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision, in which the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied claims for service connection 
for arthritis of the right knee as secondary to service 
connected left knee disability as well as an increased 
rating, in excess of 10 percent, for post- operative 
degenerative joint disease of the left knee.

The Board notes that the RO originally denied the claim for 
service connection for right knee disability as secondary to 
service connected left knee disability in a rating decision 
dated in June 1998.  The record does not reveal that the 
appellant was provided notice of this denial.  See Hauck v. 
Brown, 6 Vet App 518 (1994) (where a claimant did not receive 
proper notification of a denial the one year period within 
which to file an NOD did not begin to run).  As such, the 
Board agrees with the RO's assessment that this claim merits 
a de novo consideration.  See Barnett v. Brown, 8 Vet.App. 1 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996) (the Board must 
independently assess its own jurisdiction irregardless of 
findings by the RO).

The issue of an increased rating for left knee disability, 
status post- partial medial meniscectomy with degenerative 
joint disease, is addressed in the remand appended to this 
decision.



FINDINGS OF FACT

1.  There is no competent medical evidence of record that the 
appellant currently manifests an underlying or identifiable 
disability of the right knee.

2.  The appellant's claim of entitlement to service 
connection for arthritis of the right knee as secondary to 
service connected left knee disability is not plausible.


CONCLUSION OF LAW

The claim for service connection for service connection for 
arthritis of the right knee as secondary to service connected 
left knee disability is not well grounded, and there is no 
further statutory duty to assist the appellant in the 
completion of his application.  38 U.S.C.A. §§ 5103(a), 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he manifests arthritis of the 
right knee as secondary to his service connected left knee 
disability.  In making a claim for service connection, he has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, 
he must present a claim which is not inherently implausible 
when his contentions and the evidence of record are viewed in 
the light most favorable to his claim.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).

Service connection may be established on a secondary basis 
for "any additional impairment of earning capacity resulting 
from an already service connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service connected condition."  
Allen v. Brown, 7 Vet.App. 439, 448 (1995).  See also 38 
C.F.R. § 3.310(a) (1999).  Establishing service connection on 
a secondary basis essentially requires evidence sufficient to 
show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service connected disability.  Id.

The first requirement for a well grounded claim is competent 
evidence that the appellant has the disability for which he 
is seeking benefits.  Absent such a showing, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).  
Generally, a lay person may present competent testimony 
concerning symptoms or manifestations of a claimed 
disability, but is not competent to speak to diagnosis of a 
medical disability.  Grottveit v. Brown, 5 Vet.App. 91, 93 
(1993).  As such, bare allegations relating current symptoms 
to a claimed disability, in and of themselves, will not 
suffice to well ground a claim.  Hicks v. West, 12 Vet.App. 
86, 89 (1998) (lay assertions of chest pain are insufficient 
to establish the existence of a current heart condition); 
Sanchez-Benitez v. West, 13 Vet.App. 282, 285 (1999) (lay 
assertions of neck pain are insufficient to establish the 
existence of a current neck disability).

In this case, the appellant has alleged that he manifests a 
right knee disability, which he claims is diagnosable as 
arthritis.  In this respect, he complains of right knee pain 
during cold or rainy weather.  However, review of the medical 
evidence of record does not establish that a right knee 
disability has been clinically diagnosed.  Rather, a January 
1998 VA examination, conducted for purposes of diagnosing a 
right knee disability, indicated an impression of "right 
knee pain by history only without evidence of degenerative 
joint disease on examination."  His x- ray examinations of 
the knees have failed to identify soft tissue or bone 
abnormalities, and have been interpreted as showing a 
"normal right knee."  Due to the absence of a current 
disability as provided by a medical diagnosis, he has failed 
to present a valid claim.  Brammer v. Derwinski, 3 Vet.App. 
223 (1992).  His claim, accordingly, must be denied as not 
well grounded.  See Edenfield v. Brown, 8 Vet.App. 384 (1996) 
(en banc) (disallowance of a claim as not well grounded 
amounts to a disallowance of the claim on the merits based on 
insufficiency of evidence).

The United States Court of Appeals for Veterans Claims has 
recently held that, absent the submission and establishment 
of a well grounded claim, VA cannot undertake to assist a 
claimant in developing facts pertinent to his/her claim.  
Morton v. West, 12 Vet.App. 477, 486 (1999).  See Epps v. 
Gober, 126 F.3d 1464, 1467 (Fed.Cir. 1997), cert denied, ____ 
U.S. ____,118 S.Ct. 2348, 141 L.Ed.2d 718 (1998).  However, 
VA may be obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of evidence needed to complete his or her 
application.  See Graves v. Brown, 8 Vet.App. 522 (1996).

Review of the claims folder on appeal clearly shows that the 
appellant has been notified of the type of evidence needed to 
complete his application with respect to his right knee 
disability claim.  In this respect, the appellant was first 
informed in a May 1999 letter from the RO that he needed to 
provide evidence of a current right knee disability as well 
as nexus evidence.  He has also been informed of the reasons 
and basis for the denial of his claim by means of a Statement 
of the Case issued in March 2000.  Additionally, during his 
video- conference hearing before the undersigned in July 
2000, he requested a 30- day extension so that he could 
obtain a medical opinion from his VA examiner as to his 
current diagnosis and etiology of his right knee disability, 
but no such opinion has been forthcoming.  At this time, he 
did submit a waiver to obtain VA medical records.  However, a 
careful review of his testimony indicates his awareness that 
these records were unlikely to well ground his claim.  See 
Hicks v. West, 12 Vet.App. 86 (1998) (no duty to assist in 
obtaining medical evidence which, if presumed true, would be 
insufficient to well ground claim).  The Board discerns no 
additional sources of relevant information which may be 
obtained concerning the present claim.  Accordingly, the 
Board is satisfied that the obligation imposed by section 
5103(a) has been met.  See generally Wood v. Derwinski, 
1 Vet.App. 190 (1991) (VA "duty" is just what it states, a 
duty to assist, not a duty to prove a claim).


ORDER

Service connection for arthritis of the right knee as 
secondary to service connected left knee disability is denied 
as not well grounded.



REMAND

The appellant contends that his symptoms stemming from his 
left knee disability warrants a higher disability evaluation 
than currently assigned by the RO.  His testimony and 
statements of record reflect complaint of chronic left knee 
pain, locking with prolonged sitting, and occasional symptoms 
of give- way and swelling.  He requires the use of a knee 
brace and has difficulty with walking, bending and climbing 
stairs.  His VA clinical records show that he underwent a 
partial medial meniscectomy in September 1998, and that he 
manifests degenerative joint disease.  

In May 1999, the appellant was afforded a VA joints 
examination.  The resulting examination report does not 
reflect that the claims folder was reviewed nor does it 
contain findings assessing the extent of any possible 
functional loss of use of his left knee due to weakness, 
excess fatigability, incoordination, pain or pain on 
movement.  See DeLuca v. Brown, 8 Vet.App. 202 (1995).  In 
view of the above, the Board is of the opinion that the 
appellant should be afforded another VA orthopedic 
examination, with benefit of review of the claims folder, for 
the purpose of determining the current nature of his left 
knee disability and the extent of any possible functional 
loss due to weakness, excess fatigability, incoordination, 
pain or pain on movement.  See Abernathy v. Principi , 3 Vet 
App 461 (1992) (if the examination does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for rating purposes).

Accordingly, this case is REMANDED for the following action:

1.  The RO should take the necessary steps to 
obtain the appellant's records of VA treatment, 
both inpatient and outpatient, since April 1999.  
The RO should also obtain complete VA records 
regarding the appellant's September 1998 partial 
medial meniscectomy.

2.  The appellant has the right to submit 
additional evidence and argument on the matter or 
matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

3.  Following the receipt of any additional 
records, the appellant should be afforded a VA 
orthopedic examination for the purpose of 
determining the nature and severity of his left 
knee disability.  A detailed history should be 
obtained from the appellant and the record 
carefully reviewed.  In addition to addressing the 
range of motion and structural integrity of the 
left knee, the examiner is requested to 
specifically address whether there is functional 
loss due to weakness, excess fatigability, 
incoordination, pain or pain on movement.  DeLuca 
v. Brown, 8 Vet.App. 202 (1995) (medical 
examination must comply with requirements of 
38 C.F.R. §§ 4.40, 4.45 and 4.59 which, in 
addition to the schedular criteria, require the 
examiner to express opinion on whether pain could 
significantly limit functional ability on motion 
during use with acute flare- ups of disability and 
in terms of the degree of additional range-of-
motion loss due to weakened movement, excess 
fatigability, or incoordination).  The examiner 
must provide rationale for any opinion expressed.  
The claims file and a copy of this remand must be 
made available to the examiner.

4.  The appellant is hereby advised that, in the 
event he fails to report for VA examination 
without good cause, his increased rating claim may 
be denied.  38 C.F.R. § 3.655(b) (1999).

5.  Following completion of the foregoing, the RO 
must review the claims folder and ensure that all 
of the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action is to be implemented.

6.  Following the completion of the above, the RO 
should readjudicate the claim for an increased 
rating for left knee disability, status post- 
partial medial meniscectomy with degenerative 
joint disease.  In so doing, the RO should 
consider all relevant schedular criteria, to 
include Diagnostic Codes 5003, 5258, and 5259, VA 
O.G.C. Prec. Op. No. 09-98 (August 14, 1998) as 
well as extraschedular evaluations under DeLuca 
and 38 C.F.R. §§ 4.40, 4.45 and 4.59.  If any 
benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the 
appellant and his representative should be 
furnished a Supplemental Statement of the Case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 



